                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SUSAN ALCEDO and JOHN ALCEDO               :   CIVIL ACTION
                                           :
                v.                         :
                                           :
STATE FARM MUTUAL                          :
AUTOMOBILE INSURANCE COMPANY               :   NO. 18-4215

                                       ORDER

        NOW, this 19th day of June, 2019, upon consideration of the Defendant’s Motion

for Judgment on the Pleadings (Document No. 13) and the plaintiffs’ response, it is

ORDERED that the motion is GRANTED.

        IT IS FURTHER ORDERED as follows:

        1.    It is DECLARED that the UIM coverage afforded the plaintiffs pursuant to

Policy No. 088-1005-B29-38G issued by the defendant is $100,000.00; and,

        2.    JUDGMENT IS ENTERED in favor of the defendant and against the

plaintiffs.




                                                     /s/ TIMOTHY J. SAVAGE J.
